Illinois Official Reports

                                          Appellate Court



                             People v. Mueller, 2013 IL App (5th) 120566




Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      ROBBIE MUELLER, Defendant-Appellant.



District & No.               Fifth District
                             Docket No. 5-12-0566


Filed                        December 26, 2013
Rehearing denied             January 24, 2014



Held                         Regardless of defendant’s attempt to preserve a defense and the trial
(Note: This syllabus         court’s acknowledgement that the purpose of defendant’s stipulated
constitutes no part of the   bench trial was to preserve defendant’s right to appeal certain issues,
opinion of the court but     the stipulated bench trial was tantamount to a guilty plea when
has been prepared by the     defendant stipulated that the evidence was sufficient to convict, since
Reporter of Decisions        the stipulation that the evidence was sufficient to convict transformed
for the convenience of       the stipulated bench trial into a guilty plea, all nonjurisdictional issues
the reader.)                 were waived, and defendant could not raise claims relating to the
                             deprivation of constitutional rights that occurred prior to the entry of
                             the guilty plea.



Decision Under               Appeal from the Circuit Court of Perry County, No. 10-CF-84; the
Review                       Hon. Richard A. Aguirre, Judge, presiding.




Judgment                     Affirmed.
     Counsel on                 Charles H. Stegmeyer, of Stegmeyer & Stegmeyer, Ltd., of Belleville,
     Appeal                     for appellant.

                                David Stanton, State’s Attorney, of Pinckneyville (Patrick Delfino,
                                Stephen E. Norris, and Sharon Shanahan, all of State’s Attorneys
                                Appellate Prosecutor’s Office, of counsel), for the People.



     Panel                      JUSTICE STEWART delivered the judgment of the court, with
                                opinion.
                                Justices Spomer and Cates concurred in the judgment and opinion.


                                                 OPINION

¶1         On November 24, 2010, the State charged the defendant, Robbie Mueller, with four counts
       of first-degree murder, one count of aggravated kidnapping, two counts of home invasion, one
       count of residential burglary, one count of kidnapping, and one count of concealment of a
       homicidal death. On September 13, 2012, the parties appeared in court and the State filed an
       amended information charging the defendant with first-degree murder (accountability) in
       violation of section 9-1(a)(1) of the Criminal Code of 1961 (720 ILCS 5/9-1(a)(1) (West
       2010)). The State informed the court that the parties were prepared to enter into a stipulated
       bench trial. The following colloquy took place:
                    “THE COURT: Okay. So what you gentlemen call a stipulated bench trial, the
                Court is going to call a stipulation that the facts are sufficient to convict. Is that correct?
                    MR. STEGMEYER [defense counsel]: That is absolutely correct.”
¶2         Before the trial court accepted the stipulation, the court admonished the defendant in
       accordance with Illinois Supreme Court Rule 402 (eff. July 1, 2012). The court explained to
       the defendant that he had the constitutional right to confront his accusers, but that if he
       stipulated that there was evidence sufficient to convict, no witnesses would be brought in and
       there would “not be a trial of any kind.” He stated that he understood. The trial court further
       informed the defendant:
                “All you’re simply saying with this particular type of proceeding [is] that, Judge, the
                evidence is sufficient to convict me. I am not contesting that. I am giving up my rights
                that I would have to do that. You have already waived your right to a trial by jury and
                you understand that. So that’s not a factor any more but you would be waiving it now, if
                nothing else. Do you understand that?”
       The defendant stated that he understood.
¶3         The court asked the defendant if anybody threatened or forced him into entering this
       proceeding to stipulate to the court that there was evidence sufficient to convict him. He stated,
                                                      -2-
     “Absolutely not.” The defendant agreed that his stipulation was of his own free will because he
     thought it was the best thing for him to do under the circumstances.
¶4        The court explained that previous motions had been denied, including a motion to suppress
     the defendant’s statement. The court stated: “So the only purpose of this proceeding would be
     to preserve your right to appeal those points. Do you understand that?” The defendant stated
     that he did. The court told the defendant that if he did not appeal any of those points within 30
     days of the sentence, he would have 30 days from that date to ask the court to vacate the
     sentence and allow him to go to trial. If his motion to vacate was denied, he would have 30
     days to appeal. The court told him, “The point being that if you didn’t follow this procedure,
     you would lose the right to appeal which was the purpose of this proceeding.” The defendant
     indicated that he understood.
¶5        The State informed the court that the stipulation included an agreement that digital and
     written copies of the statement the defendant gave to police and that was the subject of the
     motion to suppress be entered into the record under seal. The State presented the court with a
     nine-page statement of facts signed by the State, the defendant, and defense counsel.
¶6        The State gave the following summary of the stipulated facts “sufficient for the Court to
     find the defendant guilty this day.” On July 25, 2010, the body of a young female was found
     floating near the Beaucoup Bridge south of Pinckneyville, Illinois. The body was later
     determined to be that of 15-year-old Sidnee Stephens. An investigation ensued that led the
     police to interview Carl Dane. Mr. Dane confessed to the murder and said that James Glazier
     and the defendant were also involved. Mr. Glazier was interviewed, and he admitted his
     involvement and stated that the defendant was also present. The defendant was brought in for
     questioning. His mother accompanied him. During the interview, after denying culpability and
     after being read his Miranda rights, the defendant admitted that he was present when the victim
     was killed. He admitted that he was with Mr. Dane and Mr. Glazier when they went inside the
     victim’s home, wrestled with her, choked her until she passed out, dragged her outside, put her
     in a vehicle, and drove her to the Beaucoup Bridge, where they pushed her into the creek. The
     court reviewed the statement of facts and asked the defendant whether he had the opportunity
     to review it. He answered in the affirmative. The defendant verified his signature on the
     document and stated that there was nothing in the statement that he wished to disallow. The
     trial court asked if there was anything else either side wanted to present. Both stated that there
     was nothing else.
¶7        The trial court found as follows:
             “The Court finds the defendant understands the nature of the charge, the possible
             penalties, and he has knowingly and voluntarily entered a stipulation [that] the
             evidence is sufficient to convict; and further that he is aware of the consequences of
             that determination in giving up his right to confront and cross-examine his accusers,
             and accordingly and the Court further finds that there is a factual basis for this plea, and
             accordingly this matter is hereby going to be set for sentencing.”
     The trial court entered an order stating that the defendant entered into a stipulation and that he
     agreed “that there is evidence sufficient to convict.” The court found the defendant guilty of
     first-degree murder (accountability) and sentenced him to 37 years’ imprisonment.
                                                  -3-
¶8         On November 14, 2012, the defendant filed a motion to withdraw his guilty plea and to
       vacate judgment. The State filed a motion to strike the defendant’s motion. On December 13,
       2012, the trial court heard and denied the defendant’s motion. The trial court noted that the
       case involved a stipulation that the evidence was sufficient to convict and that “the purpose of
       that stipulation that the evidence was sufficient to convict is to preserve issues on appeal,
       because when a defendant pleads guilty without such a stipulation he waives all errors up until
       that point.”
¶9         The defendant filed a timely notice of appeal. We affirm.

¶ 10                                            ANALYSIS
¶ 11       The defendant argues that his due process rights were violated under federal and state law
       as a result of a custodial interrogation. Before we can address that issue, we must first consider
       whether the defendant was convicted of first-degree murder at a stipulated bench trial or upon
       a guilty plea.
¶ 12       A guilty plea waives all nonjurisdictional defenses or defects, but a stipulated bench trial
       avoids the waiver rule while allowing the parties to proceed with the benefits and conveniences
       of a guilty plea procedure. People v. Horton, 143 Ill. 2d 11, 22 (1991). There is a subtle
       difference between a stipulated bench trial and a guilty plea. People v. McIntyre, 221 Ill. App.
3d 810, 813 (1991). “Whether a stipulated bench trial was tantamount to a guilty plea is a
       question of law, which this court reviews de novo.” People v. Foote, 389 Ill. App. 3d 888, 893
       (2009).
¶ 13       When the State’s entire case is presented by stipulation and the defendant does not present
       or preserve a defense, or where the stipulation includes a statement that the evidence is
       sufficient to convict the defendant, the stipulation implicates fundamental due process
       concerns and can only be waived by the defendant personally. People v. Campbell, 208 Ill. 2d
203, 218 (2003). In a stipulated bench trial, the defendant stipulates to the State’s evidence, not
       to the legal conclusion to be drawn from that evidence. Horton, 143 Ill. 2d at 21. The court then
       must make a determination whether the defendant is guilty or not guilty based on facts that are
       not disputed. McIntyre, 221 Ill. App. 3d at 813. If the stipulation includes a statement that the
       evidence is sufficient to convict the defendant, it is tantamount to a guilty plea regardless of
       whether a defense was presented or preserved. Foote, 389 Ill. App. 3d at 895.
¶ 14       The supreme court in People v. Horton examined whether the defendant’s two stipulated
       bench trials were tantamount to guilty pleas. Horton, 143 Ill. 2d at 18. At the first trial, all of
       the State’s evidence was presented by way of stipulation except for the testimony of one
       witness. Id. at 16. The court asked the defendant if he wished to testify or present any evidence,
       and he declined. Id. at 17. After the State’s closing argument, defense counsel stated: “ ‘[T]he
       defendants are not contesting the sufficiency of the evidence to convict with reference [to]
       these charges that are before the court at this time. The purpose of the stipulation is to preserve
       appeal on the previously denied motions to quash arrest and suppress the lineup.’ ” (Emphasis
       omitted.) Id. The trial court found the defendant guilty. Id.


                                                    -4-
¶ 15        The supreme court found that defense counsel did not stipulate as to the legal conclusion to
       be drawn from the evidence. Id. at 21. Defense counsel stipulated to the State’s evidence and in
       closing argument commented that the evidence was sufficient to convict. Id. The court found
       that despite the fact that defense counsel conceded the sufficiency of the evidence, the State
       still had to prove the defendant guilty beyond a reasonable doubt. Id. The court held that
       because closing arguments are not considered evidence, when counsel conceded the
       sufficiency of the evidence to convict, the defendant was not entering a guilty plea. Id.
¶ 16        The court then examined the defendant’s second trial. In that case, defense counsel stated:
       “ ‘And [the defendant], through me, acknowledges that there is sufficient evidence to convict
       him of armed robbery and aggravated battery as charged. *** [I]n terms of [the] sufficiency of
       the evidence, we are stipulating.’ ” (Emphasis omitted.) Id. at 18. The court found that in the
       second trial, defense counsel not only conceded the sufficiency of the evidence, but stipulated
       to the sufficiency of the evidence to convict. Id. at 22. The court held that even though the
       defendant presented and preserved a defense in his second stipulated bench trial, defense
       counsel’s comment stipulating to the sufficiency of the evidence to convict resulted in the trial
       being tantamount to a guilty plea. Id.
¶ 17        To eliminate any misunderstanding in a stipulated bench trial, the trial court should elicit
       from the accused that he is presenting and preserving a defense and that he is not stipulating
       that the evidence is sufficient to convict, because failure to establish either of these factors
       renders a would-be stipulated bench trial tantamount to a guilty plea. Foote, 389 Ill. App. 3d at
       896. If the wrong language is used in a stipulated bench trial, the trial becomes tantamount to a
       guilty plea and the very issue sought to be preserved is foreclosed. People v. Gonzalez, 313 Ill.
       App. 3d 607, 618 (2000). This is precisely what happened in the instant case.
¶ 18        In the instant case all the parties thought they were proceeding with a stipulated bench trial.
       The trial court stated numerous times that the purpose of the defendant’s stipulation that the
       evidence was sufficient to convict was to preserve issues for appeal. However, it is the
       stipulation that the evidence is sufficient to convict that transforms a stipulated bench trial into
       a guilty plea. Such a stipulation draws a legal conclusion from the evidence. At the start of the
       proceedings, the trial court stated: “So what you gentlemen call a stipulated bench trial, the
       Court is going to call a stipulation that the facts are sufficient to convict. Is that correct?”
       Defense counsel responded in the affirmative. Throughout the proceedings, the trial court
       stated that the defendant stipulated that the evidence was sufficient to convict him. Defense
       counsel, the defendant, and the State never objected or attempted to clarify that they were
       stipulating to the facts, and not to the sufficiency of the evidence to convict. The defendant
       even acknowledged that he understood that in this proceeding he was admitting that the
       evidence was sufficient to convict him. Despite the fact that the parties attempted to preserve a
       defense and the court acknowledged that the purpose of the proceeding was to preserve the
       defendant’s right to appeal certain issues, the defendant’s stipulation that the evidence was
       sufficient to convict him was tantamount to a guilty plea.
¶ 19        When a defendant pleads guilty, he waives all nonjurisdictional issues. People v. Stice, 160
Ill. App. 3d 132, 138 (1987). The defendant’s guilty plea is a break in the chain of events which
       preceded it in the criminal process. People v. Smith, 383 Ill. App. 3d 1078, 1085 (2008). The
                                                    -5-
       defendant cannot then raise independent claims relating to the deprivation of constitutional
       rights that occurred prior to the entry of the guilty plea. Id. Because the defendant’s stipulation
       was tantamount to a guilty plea, he waived all nonjurisdictional issues, and we need not reach
       the issue he raises on appeal.

¶ 20                                       CONCLUSION
¶ 21      For the foregoing reasons, the judgment of the circuit court of Perry County is affirmed.

¶ 22      Affirmed.




                                                    -6-